 Case 18-70442      Doc 51   Filed 11/29/18 Entered 11/29/18 09:38:18    Desc Main
                              Document     Page 1 of 13




 SIGNED THIS: November 29, 2018




                             _______________________________
                                       Mary P. Gorman
                            United States Chief Bankruptcy Judge
 ___________________________________________________________




                      UNITED STATES BANKRUPTCY COURT

                         CENTRAL DISTRICT OF ILLINOIS

In Re                                   )
                                        )     Case No. 18-70442
CHAD M. BLAND and                       )
SHAWNTEE M. BLAND,                      )
                                        )     Chapter 7
                    Debtors.            )


                                 OPINION

        Before the Court is an objection to the Debtors’ claim of exemptions filed by

the Chapter 7 Trustee. After considering the testimony and exhibits presented at

an evidentiary hearing, the objection will be denied because the Trustee did not

meet his burden to prove that the Debtors are not entitled to their claimed

exemptions.
 Case 18-70442    Doc 51   Filed 11/29/18 Entered 11/29/18 09:38:18   Desc Main
                            Document     Page 2 of 13


                  I. Factual and Procedural Background

      Chad M. Bland and Shawntee M. Bland (“Debtors”) filed their voluntary

petition under Chapter 7 of the Bankruptcy Code on March 31, 2018. On their

Schedule A/B, the Debtors listed three vehicles: a 2006 Dodge Grand Caravan

valued at $2514, a 1997 Ford Ranger valued at $2060, and a 2006 Buick

Rendezvous valued at $1000. The Debtors stated that the Dodge and Ford were

both in good condition and that the scheduled valuations came from the Kelly

Blue Book. They described the Buick as in “the shop needing a new transmission.”

The Debtors claimed that the Dodge and Buick were owned solely by Shawntee

Bland and that the Ford was jointly owned. Exemptions were claimed in the Dodge

and the Ford using the Debtors’ vehicle exemptions and in the Buick using part

of their wild card exemption.

      The Debtors also scheduled ownership of a bank account at Town &

Country Bank with a balance of $343. They disclosed ownership of household

goods and furnishings valued at $2500. They claimed the bank account and their

household goods and furnishings exempt using their wild card exemptions. On

their Statement of Financial Affairs, the Debtors disclosed that they had

previously held an account at Citizen’s First Equity Credit Union, which they

closed in August 2017.

      The Chapter 7 Trustee (“Trustee”), Jeffrey D. Richardson, filed an objection

to the Debtors’ claim of exemptions pointing out that, just months before filing,

Chad Bland had received a $47,000 inheritance from his grandmother’s estate

and used some of the inherited funds to buy two of the vehicles and some

household goods. The Trustee asserted that the Debtors had failed to disclose the


                                      -2-
 Case 18-70442     Doc 51   Filed 11/29/18 Entered 11/29/18 09:38:18   Desc Main
                             Document     Page 3 of 13


bank account that held the inheritance, which had a balance of less than a dollar

on the date the case was filed. He argued that, under Illinois law, the Debtors’

exemptions in their vehicles and household goods should be disallowed because

they were acquired through the expenditure of nonexempt assets within six

months of the bankruptcy filing. The Debtors responded with an assertion that

they had no intent to defraud creditors when they purchased the vehicles and

household goods.

      At an evidentiary hearing held September 25, 2018, the Trustee called

Charlotte Bland, the sister of Chad Bland, as a witness. She identified bank

records from an account at Town & Country Bank in Lincoln, Illinois, which she

held jointly with Chad Bland. She stated that the account was opened in January

2018 with a deposit of approximately $47,000 representing Chad Bland’s share

of his grandmother’s estate. Charlotte Bland said that her name had been placed

on the account so that she could have access to the funds to pay bills.

Specifically, she said that she, Chad, and another brother, Robert Bland, had

inherited a house from their mother and that the house was currently occupied

by Chad Bland’s family. She had written checks from the joint account to pay for

insurance and back taxes on the house and issued a check from the account to

Robert Bland for $10,000 for Chad Bland’s purchase of Robert’s interest in the

house. She acknowledged, however, that Robert Bland had never signed a deed

or other paperwork to complete that transaction.

      Charlotte Bland said that she also wrote a check for $100 cash from the

account and used the money to pay Chad Bland’s share of the fees due to a lawyer

that she, her brothers, and several of her cousins had retained to assist them in


                                       -3-
 Case 18-70442     Doc 51   Filed 11/29/18 Entered 11/29/18 09:38:18    Desc Main
                             Document     Page 4 of 13


matters relating to their grandmother’s estate. She acknowledged that a final

distribution of approximately $2000 from the grandmother’s estate was due to be

paid to each beneficiary, including Chad Bland, within a few days.

      Chad Bland was also called as a witness by the Trustee. He identified the

bank records from the account at Town & Country Bank held jointly with his

sister and admitted that he had not disclosed the account on his schedules. He

said that the Town & Country Bank account scheduled referred to a different

account that he held jointly with his wife. He admitted that he and his wife had

initially met with their bankruptcy attorney in late September or early October

2017.1 Chad Bland said that he received the $47,000 inheritance after he had

decided to file bankruptcy but denied that he had purposely spent the entire

amount within three months to avoid having any of the funds go to his creditors.

He affirmatively stated that he did not realize that his bankruptcy had not yet

been filed when he received and spent the inheritance. He disclosed the

inheritance to the Trustee at his creditors meeting.

      Mr. Bland identified an accounting that he had prepared for the Trustee

regarding how the $47,000 had been spent from late January through March

2018. The accounting showed $15,000 withdrawn from the Town & Country Bank

account in cash increments ranging from $100 to $3000. The withdrawals were

not dated, and no explanation of how the cash was spent was provided on the

accounting. Checks issued by Charlotte Bland to Robert Bland and for the

payment of insurance and taxes on the jointly-owned home were also disclosed.


      1
         The Debtors’ Statement of Financial Affairs says that the Debtors made
installment payments on their bankruptcy fees beginning in August 2017 and continuing
through January 2018.

                                        -4-
 Case 18-70442     Doc 51    Filed 11/29/18 Entered 11/29/18 09:38:18    Desc Main
                              Document     Page 5 of 13


The accounting shows $5000 spent for home improvements and $5000 spent on

expenses for the Debtors’ three children, but it provided little detail on the precise

expenditures. The purchase of the Ford Ranger is shown for $2000, and the

purchase of the Buick is listed for $3600.

      With respect to the vehicle purchases, Mr. Bland testified that the amounts

shown include not only the purchase price but also the costs associated with

acquiring the vehicles, such as license fees and insurance. He did not itemize how

much had actually been paid to purchase each vehicle. Under questioning by his

own attorney, Mr. Bland said that their Dodge vehicle had high mileage and that

he purchased the Buick Rendezvous to provide his wife and children with more

reliable transportation. He said that he had just started a new job and purchased

the Ford Ranger to have reliable transportation to his new place of employment.

He had previously walked to work, but his new job was out of town, so he needed

a vehicle for the commute.

      Shawntee Bland was also called as a witness by the Trustee. In her limited

testimony, she confirmed that she agreed with the testimony of both her sister-in-

law and her husband.

      At the close of evidence, the Trustee stated that he was waiving his objection

to the Debtors’ claim of exemption in their household goods and was asking only

that their exemptions claimed in the Ford Ranger and Buick Rendezvous be

denied. He asserted that they had purchased the vehicles with nonexempt

inheritance proceeds and that such purchases were presumed, under Illinois law,

to have been made in contemplation of bankruptcy. The Debtors’ attorney

asserted that Chad Bland’s testimony established that the vehicles were


                                         -5-
 Case 18-70442     Doc 51   Filed 11/29/18 Entered 11/29/18 09:38:18        Desc Main
                             Document     Page 6 of 13


purchased to meet family transportation needs and without any thought of the

bankruptcy filing. He argued that the statutory presumption had been rebutted.

      Both parties relied solely on the statutory language for their positions and

neither cited any case law. The matter is ready for decision.



                                II. Jurisdiction

      This Court has jurisdiction over the issues before it pursuant to 28 U.S.C.

§1334. All bankruptcy cases and proceedings filed in the Central District of Illinois

have been referred to the bankruptcy judges. CDIL-Bankr. LR 4.1; see 28 U.S.C.

§157(a). Matters involving the exemption of property from a bankruptcy estate are

core proceedings. 28 U.S.C. §157(b)(2)(B). This matter arises from the Debtors’

bankruptcy itself and from the provisions of the Bankruptcy Code and may

therefore be constitutionally decided by a bankruptcy judge. See Stern v. Marshall,

564 U.S. 462, 499 (2011).



                               III. Legal Analysis

      The Debtors are Illinois residents and were required to use Illinois

exemptions rather than the federal exemptions in their bankruptcy filing. 735

ILCS 5/12-1201; 11 U.S.C. §522(b). The Illinois personal property exemptions

available to the Debtors are limited, in part, by the following provision:

             If a debtor owns property exempt under this Section and
             he or she purchased that property with the intent of
             converting nonexempt property into exempt property or
             in fraud of his or her creditors, that property shall not be
             exempt from judgment, attachment, or distress for rent.
             Property acquired within 6 months of the filing of the
             petition for bankruptcy shall be presumed to have been

                                        -6-
 Case 18-70442      Doc 51     Filed 11/29/18 Entered 11/29/18 09:38:18        Desc Main
                                Document     Page 7 of 13


              acquired in contemplation of bankruptcy.

735 ILCS 5/12-1001.

       Although the parties assumed the above provision applied to the facts here,

they spent little time in their arguments discussing the impact of the provision on

the outcome. Their lack of argument and analysis regarding the statutory

provision was disappointing because the provision is actually somewhat unclear.

It says that an exemption in a debtor’s personal property may be denied, first, if

the property was purchased with the intent of converting nonexempt property into

exempt property and, second, if the property was purchased in fraud of creditors.

The provision goes on to create a presumption that property acquired within six

months of a bankruptcy filing was acquired in contemplation of bankruptcy. But

acquiring property is not the same as purchasing it; a purchase is only one of the

many ways property may be acquired. In re Hoerr, 2004 WL 2926156, at *4

(Bankr. C.D. Ill. Dec. 13, 2004) (Perkins, J.). And acting in contemplation of

bankruptcy is not synonymous with converting nonexempt property into exempt

property or committing a fraud on creditors. Unfortunately, there is little Illinois

case law available to explain the provision, and what is available is not

particularly helpful.2


       2
         There are, perhaps, several reasons for the lack of Illinois case law construing the
provision. First, the provision only applies when a bankruptcy case has, in fact, been
filed, making it likely that litigation regarding the provision would occur, as it does here,
in a bankruptcy court rather than a state court. Second, Illinois has very modest
exemptions—$4000 in a wild card exemption covering household goods, furnishings,
bank accounts, tax refunds and other personal property, and $2400 in a vehicle. 735
ILCS 5/12-1001(b), (c). These limited amounts can realistically shelter only the basic
amounts of assets. It is therefore unlikely that significant amounts of nonexempt assets
could be parked either in the wild card or vehicle exemption category bringing the
provision into play.

                                            -7-
 Case 18-70442    Doc 51   Filed 11/29/18 Entered 11/29/18 09:38:18   Desc Main
                            Document     Page 8 of 13


       In one of the few reported cases on the issue, the Illinois Supreme Court

held that, when debtors acquired an automobile less than five months before filing

bankruptcy, “they presumptively did so with the intent to transform nonexempt

property into exempt property.” Medaris v. Commercial Bank of Champaign, 118

Ill. 2d 443, 445-46, 515 N.E.2d 1218, 1219 (1987). Thus, the Illinois Supreme

Court equated the presumption of acting in contemplation of bankruptcy with an

intent to convert a nonexempt asset to an exempt asset. But the court provided

absolutely no analysis of why those two very different phrases should be

construed as having identical meanings. And, even more troubling, the facts of the

case established that the automobile purchase was 100% financed by a bank loan

rather than through the expenditure of nonexempt funds. Id. at 1218. The issue

of how loan proceeds disbursed directly and solely for the purpose of purchasing

an automobile could be found to have been pre-purchase, nonexempt property of

the debtors was not addressed.

      But Medaris is not only unhelpful in construing the statute—it also

unnecessarily questions whether the presumption set forth in the statute is

rebuttable. Id. at 1219. The Medaris lower courts had decided only that the lien

of a creditor on an automobile was superior to any exemption claim of the debtors

with respect to that automobile. The Illinois Supreme Court, in affirming both

lower courts, found that the debtors did not have an exemption claim even though

that issue had not been raised below and the parties had not had the opportunity

to present briefs or arguments on the issue. Id. Not having given the debtors a

chance to attempt to rebut the presumption or even to argue that they should be

given that chance, the court did not actually reach the issue of whether the


                                       -8-
 Case 18-70442    Doc 51    Filed 11/29/18 Entered 11/29/18 09:38:18    Desc Main
                             Document     Page 9 of 13


presumption is rebuttable. It simply raised the issue and then said the issue

remained undecided. Id.

      But the issue of whether evidentiary presumptions are generally rebuttable

appears to be settled law in Illinois and was well-settled before Medaris was

decided. Illinois has long followed the view “that a presumption ceases to operate

in the face of contrary evidence.” Diederich v. Walters, 65 Ill. 2d 95, 102, 357

N.E.2d 1128, 1131 (1976). And, “the presence of a presumption in a case only has

the effect of shifting to the party against whom it operates the burden of going

forward and introducing evidence to meet the presumption.” Id. Presumptions are

not evidence and serve to support a factual finding only in the absence of contrary

evidence. Id. at 1132.

      In their closing arguments, neither the Trustee nor the Debtors’ attorney

discussed their respective burdens of proof or of going forward and, again, spent

little time focusing on the actual language of the provision. But a close review of

the statutory language and relevant case law leads to the conclusion that the

presumption is rebuttable. Further, while it may be relevant to the issue of intent,

the presumption itself only goes to the issue of whether property was acquired at

a time the Debtors were contemplating bankruptcy and not the issues of whether

nonexempt assets were intended to be and were in fact used to purchase exempt

assets. To equate the presumption that property is acquired in contemplation of

bankruptcy with an intent to convert nonexempt assets to exempt assets, would

be to effectively preclude an exemption in any property acquired within the six

months preceding bankruptcy. In addition to being inconsistent with the plain

language of the Illinois exemption statute, the “result would run contrary to the


                                        -9-
 Case 18-70442    Doc 51   Filed 11/29/18 Entered 11/29/18 09:38:18    Desc Main
                            Document     Page 10 of 13


firmly embedded and longstanding bankruptcy policy that permits debtors to

convert nonexempt property into exempt property in order to maximize the

exemptions to which they are entitled.” Barber v. Dunbar (In re Dunbar), 313 B.R.

430, 438 (Bankr. C.D. Ill. 2004) (Perkins, J.). Proof of actual intent and the

nonexempt status of the assets used for the purchase must still be presented.

Hoerr, 2004 WL 2926156, at *3-4.

      At the evidentiary hearing, Chad Bland testified that he purchased the Ford

Ranger because he had taken a new job and needed transportation to get to work;

he had previously worked close enough to home that he walked. He said that he

purchased the Buick Rendezvous to provide more reliable transportation for his

wife and children; the Debtors’ other vehicle had high mileage and was not

reliable. Mr. Bland denied buying the vehicles to avoid creditors getting a share

of his inheritance. He also said that he thought his bankruptcy was already filed

when the vehicles were purchased. His testimony on these issues was credible and

was more than sufficient to overcome the statutory presumption that the

purchases were made in contemplation of bankruptcy. The Trustee presented no

evidence to undercut Mr. Bland’s testimony; he relied solely on the presumption,

which, as set forth above, is not fully dispositive of the issues and ceased to be

operative in the face of credible contrary evidence. The Trustee failed to meet his

burden of proof on the issue of the Debtors’ intent to maximize their exempt

assets in contemplation of bankruptcy.

      Chad Bland’s uncontradicted testimony is sufficient to defeat the Trustee’s

objection to the Debtors’ claim of exemptions. But it is important to note that the

Trustee also failed to meet his burden to prove that nonexempt assets were used


                                      -10-
 Case 18-70442     Doc 51    Filed 11/29/18 Entered 11/29/18 09:38:18     Desc Main
                              Document     Page 11 of 13


to purchase the vehicles. Although the Illinois personal property exemptions

include no specific exemption for an inheritance, Chad Bland had his $4000 wild

card available to exempt that much of his inheritance. 735 ILCS 5/12-1001(b). If

he had $4000 left in the Town & Country account when he filed, he could have

exempted that amount.3 Thus, it is also true that, to the extent $4000 or less of

the value in the vehicles is traceable to the inheritance, those amounts are also

properly exempted. Using exempt funds to purchase exempt personal property

does not result in the loss of an exemption under the provision relied on by the

Trustee.

      No evidence of the exact amounts the Debtors paid for the Ford Ranger or

the Buick Rendezvous was presented. The gross cost of purchasing, licensing, and

insuring the vehicles was listed on the Debtors’ accounting as a combined $5600.

But the value of the two vehicles on the Debtors’ schedules was listed at a

combined $3060. Absent more precise documentation about the actual purchases,

this Court cannot find that any nonexempt funds were used to purchase the two

vehicles.



                                 IV. Conclusion

      In his closing arguments, the Trustee complained about the Debtors’ initial

failure to disclose the Town & Country Bank account related to the inheritance

on their schedules and said that, in making his objection, he was “standing on a



      3
        This assumes, of course, that Shawntee Bland would then have used her $4000
wild card exemption to exempt the Debtors’ household goods and furniture and the small
amount in their joint checking account. The value of those items total less than $4000,
making that assumption realistic.

                                        -11-
 Case 18-70442     Doc 51    Filed 11/29/18 Entered 11/29/18 09:38:18     Desc Main
                              Document     Page 12 of 13


point.” He argued that the Debtors had dumped $40,000 to avoid having their

creditors share in the funds and suggested that the Debtors should have filed the

bankruptcy when they received the funds so that the funds could have been

distributed to their creditors. Contrary to the Trustee’s position, however, there

is no “authority to support the conclusion that one who anticipates filing a

bankruptcy case owes a legal duty to a hypothetical Trustee-in-waiting, or to

existing creditors . . . to arrange his financial affairs so as to maximize the

nonexempt value of the anticipated bankruptcy estate.” Hoerr, 2004 WL 2926156,

at *5. And the failure to initially disclose an asset cannot be used as a basis to

deny an exemption in other assets where there is no actual statutory authority to

deny the exemption. Law v. Siegel, 571 U.S. 415, 424 (2014).

      Of course, the Trustee was not without remedy in this case. Id. at 427

(explaining that its ruling did nothing to strip courts of the essential “authority to

respond to debtor misconduct with meaningful sanctions”). For example, “[t]here

is ample authority to deny the dishonest debtor a discharge.” Id. The Debtors put

their discharge at risk by not disclosing the Town & County Bank account, by not

keeping records of their expenditures from which their financial condition might

be ascertained, and by failing to satisfactorily explain the deficiency in their assets

after the receipt of the $47,000. 11 U.S.C. §727(a)(3), (4)(A), (5). Their so-called

accounting was wholly inadequate, and their failure to keep and produce records

of their spending in the several months before their bankruptcy filing would seem

to preclude the issuance of a discharge. But the Trustee twice requested and

received extensions of time to object to the Debtors’ discharge and ultimately

chose not to pursue that course of action. This Court will not second-guess the


                                        -12-
 Case 18-70442    Doc 51   Filed 11/29/18 Entered 11/29/18 09:38:18    Desc Main
                            Document     Page 13 of 13


Trustee on his decision not to pursue an objection to discharge; most certainly the

Trustee acted in the manner he thought was best for the estate and the creditors.

At the same time, however, the Court cannot grant the Trustee the relief he

requests here in the absence of required proof simply because the Trustee might

have been entitled to more significant relief if he had chosen to pursue it. The

objection to claim of exemptions must be measured on its own merits, and, in the

absence of required proof, the objection must and will be denied.

      This Opinion is to serve as Findings of Fact and Conclusions of Law

pursuant to Rule 7052 of the Rules of Bankruptcy Procedure.

      See written Order.

                                       ###




                                      -13-
